Citation Nr: 1734856	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a compensable rating for adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017.

2. Entitlement to a disability rating for fibromyalgia in excess of 10 percent prior to December 13, 2012, and in excess of 20 percent on and after October 7, 2014.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel








INTRODUCTION

The Veteran served on active duty from May 1996 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In an August 2015 rating decision, the RO assigned the Veteran's fibromyalgia a rating of 40 percent for the period from December 13, 2012 to October 6, 2014.  In a June 2017 rating decision, the Veteran's adjustment disorder was assigned an increased disability rating of 30 percent effective February 22, 2017.  The Veteran is presumed to be seeking the maximum possible rating absent a clear indication to the contrary. See AB. v. Brown, 6 Vet. App. 35, 39 (1993).  In her October 2011 Appeal to the Board, the Veteran indicated that she would be satisfied with a 40 percent rating for fibromyalgia and 30 percent rating for adjustment disorder.  As such, the Board finds that the Veteran has expressed satisfaction with the assigned 40 percent rating for fibromyalgia for the period from December 13, 2012 to October 6, 2014, and with the assigned 30 percent rating for adjustment disorder effective February 22, 2017.  However, as the August 2015 and June 2017 rating decisions do not represent a total grant of the benefits sought on appeal, the claims for increase remain before the Board. See id. 


FINDINGS OF FACT

1. Prior to February 22, 2017, the Veteran's adjustment disorder with depression and dysthymic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency due to symptoms such as depressed mood, anxiety, panic attacks and chronic sleep impairment.

2. Prior to December 13, 2012, and as of October 7, 2014, the Veteran's fibromyalgia was manifested by episodic widespread musculoskeletal pain with symptoms precipitated by extreme heat or overexertion and was responsive to treatment or therapy.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for the Veteran's adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9440 (2016).

2. The criteria for a rating in excess of 10 percent for the Veteran's fibromyalgia for the period prior to December 13, 2012 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5025 (2016).

3. The criteria for a rating in excess of 20 percent for the Veteran's fibromyalgia as of October 7, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, DC 5025 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, staged ratings for the disabilities on appeal have already been assigned.  The Board will only consider the ratings for the stages in which the maximum benefit sought has not yet been awarded. See AB., 6 Vet. App. at 39.   

Adjustment Disorder

The Veteran contends that she is entitled to a compensable rating for her adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017 because she experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks due to her symptoms. See October 2011 VA 9 Appeal to the Board of Appeals.

In connection with her claim, the Veteran underwent a VA examination in May 2008.  At that time, the Veteran reported that her depression was at a 5 (on a scale of 1 to 10); that she had experienced a moderate decrease in her ability to enjoy things she previously enjoyed doing; and, that she experienced panic attacks that occurred no more than once a month and that would sometimes awaken her while she was sleeping.  The Veteran also reported anxiety at a 6 (on a scale of 1 to 10) and a mild decrease in her ability to think, concentrate, remember and make decisions.  The examiner noted that she tended to isolate a bit more than she should because of her dysthymic disorder. 

In a May 2013 VA treatment note, the Veteran presented with complaints of depression and noted that she had also previously experienced hypervigilance, irritability, difficulty sleeping, difficulty concentrating, forgetfulness, social avoidance, emotional numbness, social isolation and anxiety. March 2015 CAPRI, p. 45.

In a December 2014 VA treatment note, the Veteran reported trouble sleeping and also noted that she experienced four panic attacks in very relaxed situations in the preceding month. March 2015 CAPRI, p. 15.  The Veteran reported a depressed and anxious mood and stated that she experienced episodes of depression during which she could not get out of bed (the last one occurring two years prior).  

In a March 2015 VA treatment note, the Veteran described feelings of low energy, low motivation and difficulty concentrating and focusing.  She asserted that these feelings led her to make more mistakes at work and to feel that she was likely to be fired for making mistakes. March 2015 CAPRI, p. 5.  She also described trouble sleeping.

Based on all the relevant evidence of record, the Board finds that the weight of the evidence preponderates in favor of a finding of entitlement to a compensable disability rating for the Veteran's adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017.  

The evidence demonstrates that the Veteran's adjustment disorder is manifested by social impairment as demonstrated by the Veteran's reported feelings of isolation and social avoidance.  The Veteran's treatment records demonstrate occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as evidenced by the Veteran's reported increased mistakes at work, feeling that she would be fired for her mistakes, and reported episodes of depression during which she cannot get out of bed.  The Veteran has consistently reported feelings of depressed mood, anxiety, panic attacks and sleep impairment and has occasionally reported memory problems.  Accordingly, the Board finds that such symptoms most closely approximate the critera for a 30 percent rating.

The Board finds that the evidence does not warrant a rating higher than 30 percent.  The Veteran does not allege, and the evidence fails to demonstrate, that the she has experienced occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, or other symptoms of similar severity. See 38 C.F.R. § 4.130, Diagnostic Code 9440.  Thus, a 50 percent rating is not warranted.

In sum, an increased rating of 30 percent, and no higher, for the Veteran's adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017 is warranted.

Fibromyalgia

The Veteran contends that she is entitled to a rating for fibromyalgia in excess of 10 percent for the period prior to December 13, 2012, and in excess of 20 percent as of October 7, 2014.  

The Veteran underwent a VA examination in May 2008 in which she reported experiencing becoming easily fatigued, headaches, sleep disturbance, stiffness, anxiety, depression, and paresthesia. May 2008 VA Examination, p. 2.  The Veteran reported experiencing these symptoms constantly (meaning more than two-thirds of the time per year) and also reported flare-ups that made the performance of daily functions painful.  She reported that her symptoms were precipitated by the environmental stress of extreme heat and were triggered by emotional stress such as overexertion.  The Veteran's symptoms were noted as being responsive to treatment or therapy.

The Board finds that this evidence supports the Veteran's claim to a rating in excess of 10 percent for the period prior to December 13, 2012.  The Veteran's disability picture more closely approximates that of the 20 percent rating.  The Veteran reported experiencing near constant symptoms, painful flare-ups and symptoms that are precipitated by extreme heat and overexertion.  The Veteran is competent to report the symptoms that she has experienced . See Layno v. Brown, 6 Vet. App. 465 (1994).  The evidence does not show, however, that the Veteran experienced nearly constant symptoms that were refractory to therapy as contemplated by the 40 percent rating.  Accordingly, a rating of 20 percent, and no higher, is warranted for the period prior to December 13, 2012.

For the period beginning October 7, 2014, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  The Veteran underwent a VA examination in October 2014 where she reported that her fibromyalgia symptoms were episodic with exacerbations and were present more than one-third of the time.  The Veteran indicated that the symptoms were also precipitated by emotional stress and sometimes overexertion.  The Veteran indicated that continuous medication was required for control of her symptoms.  The Veteran did not report that her symptoms were constant or nearly constant and her symptoms were not refractory to therapy.

The Veteran also underwent a VA examination in March 2017.  The Veteran reported daily pain with intermittent flares of pain once or twice per month.  The examiner noted that the Veteran did not require continuous medication to control her symptoms and that her symptoms were not refractory to therapy. 

The Veteran does not allege, and the evidence does not demonstrate, that her symptoms are constant or near constant and refractory to therapy.  Accordingly, a rating in excess of 20 percent is not warranted for the period starting October 7, 2014.

The Veteran has not raised any other issues with respect to this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, an increased rating of 20 percent, and no higher, for fibromyalgia for the period prior to December 13, 2012 is warranted.  A rating in excess of 20 percent for fibromyalgia effective October 7, 2014 is not warranted.  See 38 C.F.R. 4.71a, DC 5025.


ORDER

An increased rating of 30 percent, and no higher, for adjustment disorder with depression and dysthymic disorder for the period prior to February 22, 2017 is granted.

An increased rating of 20 percent, and no higher, for fibromyalgia for the period prior to December 13, 2012 is granted.  

A rating in excess of 20 percent for fibromyalgia for the period effective October 7, 2014 is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


